       Case 6:19-cv-00032-JRH-BWC Document 17 Filed 01/06/21 Page 1 of
                                                                    i L. 2 1)

                                                                                              U.S.DlSl n- i! ! COURT
                                                                                                          I>

                                                                                                 AUGUSTA DIV.

                                                                                               202! JAH -b P !■- U2
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTIHCT OF GEORGIA
                                  STATESBORO DIVISION                                              SO.DiSi. Or 'SA,

 ABRAHAM JUDAH MYTON,

                   Plaintiff,                                          CIVIL ACTION NO.: 6:19-cv-32

          V.


 LT. TERRY MO YE; and LT. MICI-IAEL
 GOYETTE,

                   Defendants.



                                                    ORDER

         This matter is before the Court on Plaintiffs “Opposition to Motion to Dismiss.’' Doc. 16.

The Court construes Plaintiffs filing as an Objection to the Magistrate Judge’s Report and

Recommendation entered on November 18, 2020, doc. 12, and adopted as the Order of this Court

on December 21, 2020, doc. 15.               For the reasons set forth below, the Court OVERRULES

Plaintiffs Objection. The Court’s December 21, 2020 Order remains the Order of the Court. Doc.

15.

         The Magistrate Judge found Plaintiff stated cognizable claims against Defendants Terry

Moye and Michael Goette and ordered service of Plaintiffs Complaint against these two

Defendants.      Docs. 12, 14.       Therefore, these claims remain pending.               The Magistrate Judge

recommended, and the Court dismissed, various other claims. Docs. 12, 15.

         Plaintiff Objection is difficult to decipher. It is unclear whether Plaintiff understands some

claims remain pending and the Court has directed service of those claims. Plaintiff only recites



’ No objections to the Report and Recommendations were fi led within the required time period. Although Plaintiffs
instant fi ling was submitted weeks past the deadline and is captioned as “Opposition to Motion to Dismiss,” it invokes
28 U.S.C. § 636, demonstrating Plaintiff intended to object to the Magistrate Judge’s Report and Recommendation.
The Court construes it as such and considers the substance of the Objection.
      Case 6:19-cv-00032-JRH-BWC Document 17 Filed 01/06/21 Page 2 of 2




general Eighth Amendment legal principles           without explaining     why the Report and

Recommendation is incorrect. Doc. 16 at 1. As the Magistrate Judge stated, Plaintiff does not

state sufficient facts in his Complaint to establish Defendants Deal, Adams, Dasher, and Bruce

were more than negligent in their alleged failure to protect Plaintiff from an attack. A mere

 negligent failure to protect an inmate from attack” is insufficient to impose 42 U.S.C. § 1983

liability on a prison official.   Marbury v. Warden, 936 F.3d 1227, 1238 (11th Cir. 2019).

Additionally, Plaintiff has not stated plausible claims for monetary damages against Defendants

sued in their official capacities. State officials sued in their official capacities are generally

immune from suit for monetaiy' damages. Arizonans for Official English v. Arizona. 520 U.S. 43,

69 n.24 (1997); Hafer v. Melo. 502 U.S. 21, 27 (1991); Will v. Mich. Dep’t of State Police. 491

U.S. 58, 71 (1989); Kentucky v. Graham, 473 U.S. 159, 169 (1985). Plaintiff does not explain

why these two legal principles should not apply to his case. Therefore, even considering Plaintiff s

Objection, it does not alter the decision to adopt the Magistrate Judge’s Report and

Recommendation. Doc. 15. Plaintiff still has not stated cognizable claims against Defendants


Deal, Adams, Dasher, and Bruce or claims for monetary damages against any Defendant sued in

his official capacity. For these reasons, the Court OVERRULES Plaintiffs Objection, doc. 16,

and the December 21, 2020 Order remains the Order of the Court,

       SO ORDERED,this                 day of January, 2021.




                                                      ALL, GHIEF JUDGE
                                       UNITEQ/STATES DISTRICT COURT
                                       S     ERN DISTRICT OF GEORGIA




                                                2
